Devens, J.
The notice under the St. of 1877, c. 234, attributes the cause of the plaintiff’s injury to a defect or want of repair in that portion of North Main Street, in Clinton, lying between the residences of C. C. Stone and Ethan A. Currier, “ to wit, a stump projecting four inches above the surface of the sidewalk on the east side of said street, between the residences aforesaid.” These dwelling-houses were about fifty rods apart, and there were three other.houses between them on the east *528side of the street. That the stump might have been located more nearly and accurately is obvious; but the best and most careful description of the place and cause of injury is not required, if the purpose of the notice is fairly answered. It must have been contemplated that such notices would often be given by others than professional men, and, even when prepared with the aid of the latter, that such preparation must often be without entirely precise and definite information. It is sufficient if such a notice enables town officers to make proper investigation as to the liability of the town, by so informing them of the time, place and cause of the injury that they may do this. Spellman v. Chicopee, 131 Mass. 443.
When the town officers were informed, in the case at bar, that the place of the injury was between the two houses fifty rods apart, and that the cause was a stump on the easterly sidewalk between them, and the only evidence received tended to show that there was such a stump projecting two and a half inches above the surface, which must have been clearly visible, as even its roots, which extended easterly and westerly, were distinctly traceable by the eye, and that there was no other stump within the fifty rods, the notice should not have been ruled to be insufficient. If such were the facts, it enabled the authorities of the town to ascertain where the injury was alleged to have been received, and whether that which was claimed as its cause was really a defect. The object named as the cause of the injury located the precise spot where it was claimed to have occurred. The place would not perhaps be sufficiently designated when it might be anywhere within a space of even fifty rods; but when it is defined by a particular visible object, of which only one exists within the space, there is no embarrassment to those to whom the notice was given.
The defendant calls our attention to the cases of Law v. Fairfield, 46 Vt. 425, and Butts v. Stowe, 53 Vt. 600, decided under the statute of that State (St. of Vt. 1874, no. 51), which resembles in some respects our statute. In the latter of these cases, a notice described the place where the injury was received as “at a place a few rods below T. A. Straw’s starch factory, and between that and the bend in the road at the point of rocks just below the factory.” The distance, was eleven rods, and the *529notice was held not to be such as the law requires. But it is to be observed that the law of Vermont does not require the cause, but only the time and place, of the injury to be stated. The place might therefore have been anywhere within the eleven rods, and the statement of it was in no way aided, as here, by assigning a well-defined object, within the limits named, as the cause of the injury. Exceptions sustained.